99 F.3d 1128
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Aaron J. MILLER, Plaintiff, Appellant,v.MAINE PUBLIC SAFETY DEPARTMENT, a/k/a Maine State Police, etal., Defendants, Appellees.
No. 96-1647.
United States Court of Appeals, First Circuit.
Nov. 7, 1996.

Aaron J. Miller on brief pro se.
Andrew Ketterer, Attorney General, Paul Stern and Peter J. Brann, Assistant Attorneys General, on brief for appellees Maine Public Safety Department, a/k/a Maine State Police, Dale York, Robert James, Robert Ervin, Walter Chapin, Stanley Cunningham, Laurie Rackliff and John Blagdon.
Philip M. Coffin, III, Thomas V. Laprade and Lambert, Coffin, Rudman & Hochman on brief for appellees City of Augusta, Wayne McCamish and William Hayward.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed substantially for the reasons recited by the magistrate-judge in his May 7, 1996 memorandum of decision.  Plaintiff's complaint that the magistrate-judge overlooked his affidavit and statement of disputed facts is misplaced;  those documents were submitted, in untimely fashion, only after judgment had issued.  We note that plaintiff's submissions would not call the magistrate-judge's reasoning into question in any event.  We have considered the remaining arguments advanced by plaintiff on appeal and find them unavailing.


2
Affirmed.